Citation Nr: 0915752	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for thoracic and lumbar 
degenerative disc and joint disease, to include as secondary 
to service-connected residuals of neck strain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical degenerative disc and joint disease, to include as 
secondary to service-connected residuals of neck strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from March 1944 to May 1946.  
He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the above claims.  

In March 2007, and again in March 2008, the Board remanded 
this claim for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran's thoracic and lumbar degenerative disc and 
joint disease is not shown by the objective evidence of 
record to be related to his military service or to be caused 
or aggravated by his service-connected residuals of neck 
strain.  

2.  Service connection for cervical degenerative disc and 
joint disease was denied by a January 1996 rating decision.  
The Veteran was notified of the denial that same month and he 
did not appeal.  

3.  Additional evidence associated with the claims file since 
the RO's January 1996 decision was not previously before 
agency decision makers; however, the evidence does not relate 
to an unestablished fact that, when considered with all the 
evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for cervical 
degenerative disc and joint disease.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for thoracic and 
lumbar degenerative disc and joint disease, to include as 
secondary to service-connected residuals of neck strain, have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The January 1996 RO decision that denied service 
connection for cervical degenerative disc and joint disease 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

3.  Since the January 1996 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for cervical 
degenerative disc and joint disease, to include as secondary 
to service-connected residuals of neck strain, have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought. To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the instant case, as to the issue of service connection 
for the thoracic and lumbar spine, the RO notice letters 
dated in January 2006, March 2006, July 2007, and April 2008 
addressed all three notice elements and informed the Veteran 
as to how VA assigns disability ratings and effective dates 
in the event that a claim is granted.  

As to the issue regarding new and material evidence for 
service connection for the cervical spine, the duty to notify 
was satisfied by way of a letter sent to the Veteran in April 
2008 that addressed all three notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the underlying claim for service connection.  
That letter also informed the Veteran that his claim had 
previously been denied and that new and material evidence was 
required to reopen the claim.  He was given the proper 
definition of new and material evidence and told the basis 
for the denial of his claim in the prior decision.  That 
letter also informed the Veteran as to how VA assigns 
disability ratings and effective dates in the event that a 
claim is granted.  

Although the Veteran received notification after the initial 
unfavorable agency decision in March 2003, the claims were 
readjudicated in an August 2008 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

Service treatment records have been obtained.  VA treatment 
records are also on file, as well as private treatment 
records.  VA examinations have been conducted and medical 
opinions have been given.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible.  No further 
assistance to the Veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection for Thoracic and Lumbar Degenerative Disc 
and Joint Disease

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Arthritis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the Veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

The Veteran's service treatment records reflect no complaints 
or findings concerning the thoracic or lumbar spine.  On 
separation examination in April 1946, the examiner noted that 
there were no musculoskeletal defects.  

The Veteran stated that during service, an 88 mm Howitzer 
round exploded within 10 feet of him.  He was marching across 
a field to a new position and was knocked off his feet and 
fell.  The Veteran's service records indicate that he was 
awarded the Combat Infantryman Badge, which denotes combat.  
Therefore, he is entitled to the application of 38 U.S.C.A. § 
1154(b).  In the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008). 

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

After service, VA examinations in June 1950 and May 1951 were 
negative for any complaints or findings concerning the 
thoracic or lumbar spine.  A lumbar spine disorder is first 
shown on a private medical radiograph report dated in June 
1994 which reported a finding of prominent anterolateral 
marginal osteophytes; borderline narrowing of the L3-L4 
intervertebral space; and degenerative osteoarithritic 
changes of the posterior articular facets of L4-L5 and L5-S1, 
bilaterally.  There is no indication in the record of 
findings related to a thoracic spine disorder until the 
Veteran was examined by VA in March 2003.  

The March 2003 VA examiner diagnosed thoracic and lumbosacral 
degenerative disc disease with facet arthropathy.  The 
examiner stated that based on the Veteran's history, 
examination, special studies, and review of the file, the was 
no objective documentary, physical or radiographic evidence 
to suggest or support a causal relationship the Veteran's 
degenerative disc disease to the thoracic and lumbar spines 
and his service-connected residuals of neck strain.  

In December 2007, a VA physician's assistant reviewed the 
file and stated that it was less than 50 percent probable 
that the cervical strain aggravated the Veteran's thoracic or 
lumbar degenerative disc or joint disease.  The clinician 
also offer the opinion that was less than 50 percent probable 
that the Veteran's current thoracic or lumbar degenerative 
disc or joint disease had its onset during active service or 
is related to any in-service disease or injury.  

In August 2008, a VA medical doctor reviewed the Veteran's 
claims folder.  The doctor provided an opinion that based on 
review of the claims folder, it was less than 50 percent 
probable that the Veteran's current thoracolumbar 
degenerative disc disease and degenerative joint disease had 
its onset during active service or is related to any in-
service disease or injury.  The doctor also stated that 
although the Veteran has service-connected cervical strain, 
there is no significant medical evidence that it caused or 
aggravated his thoracolumbar degenerative disc disease and 
degenerative joint disease.

There is no competent medical evidence of record showing that 
the Veteran's thoracic and/or lumbar spine disorder had its 
onset during active service, was manifest within one year of 
his separation from active service, or is related to any in-
service disease or injury or to his service-connected neck 
strain.  The service treatment records do not show a 
diagnosis of any thoracic or lumbar spine disability in 
service.  The first medical evidence following service 
showing a diagnosis was in 1994 and 2003.  There are three 
separate medical opinions of record, as set forth above, 
which weigh against the claim on a direct and secondary 
basis.

The Board has considered the Veteran's own assertions that 
his thoracic and/or lumbar spine disability is related to his 
in-service injury or his service-connected neck strain.  
However, while a lay person is competent to present evidence 
about matters within her own personal knowledge and 
experience, a lay person is not competent to present evidence 
that requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).

The record does not contain competent medical evidence 
relating the Veteran's current thoracic or lumbar spine 
disorder to his active service or to his service-connected 
residuals of neck strain.  For the reasons and bases provided 
above, the evidence in this case preponderates against the 
claim for service connection on a direct and secondary basis.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).



New and Material Evidence to Reopen the Claim for Service 
Connection for Cervical Degenerative Disc and Joint Disease

The Veteran's initial claim for service connection for a 
cervical spine disorder was denied in a January 1996 rating 
decision.  The Veteran was notified of the decision that same 
month and he did not appeal.  The decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

The Veteran sought to reopen his claim in March 2002.  Claims 
are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In the January 1996 rating decision, the RO considered the 
Veteran's service treatment records; VA examination reports 
dated in June 1950 and in May 1951; and private medical 
records dated from 1950 to 1995.  

The service treatment records showed that at service 
discharge, strain in neck, no hospitalization, was noted.  

After service, in April 1950 the Veteran complained of pain 
in the region of the 4th and 5th cervical vertebrae.  He was 
diagnosed as having possible herniated nucleus pulposus and 
possible arthritis.

On VA examination in June 1950, the Veteran stated he 
developed weakness and pain in the cervical spine during 
service.  X-rays of the cervical spine showed no bone 
pathology.  The diagnosis was no orthopedic condition of the 
cervical spine now found.
        
In March 1951, C.D. Henry, M.D. diagnosed the Veteran as 
having arthritis, chronic, inflammatory, cervical spine 
joints, severe, associated with myo-fibrositis, post 
traumatic.
        
On VA examination in May 1951, the Veteran stated he still 
had trouble with his neck.  X-rays of the cervical spine 
showed no bone pathology.  The diagnosis was no residuals of 
sprain of the neck now found.
        
In March 1956, the Veteran was examined by Orin McMillan, 
M.D.  The Veteran gave a history of neck pain since 1945.  
There was crepitation in the upper cervical spine.  X-rays of 
the cervical spine were normal.
        
In July 1995, private medical records (x-rays) indicated that 
the Veteran had degenerative disk disease involving C6-C7 and 
C5-C6, as well as osteoarthritic changes.  These films were 
compared to films obtained in February 1992 and described as 
essentially unchanged.  

In January 1996, the RO denied the claim stating that the 
Veteran's cervical degenerative disc and joint disease was 
initially diagnosed 40 years after service and there was no 
evidence showing that it was related to his military service 
or to his service-connected neck strain.     

Evidence added to the record since the January 1996 denial 
includes VA outpatient treatment records dated from 2001 to 
2005; VA examination reports in July 2002, March 2003, and 
March 2004; a December 2007 VA opinion and an August 2008 VA 
addendum opinion; private records dated from 2001 to 2002; 
and an opinion from a VA medical expert dated in January 
2009.  

The VA records show treatment for neck pain and degenerative 
joint disease (See, e.g. records of October 2001 and June 
2003).  These records are cumulative in that they merely show 
the presence of and more current treatment for a cervical 
spine disorder, which was previously of record.  The private 
records dated in 2001 and 2002 are new; however, they do not 
concern treatment for the disability at issue here and are 
therefore not material.  

The July 2002 VA examination report reflects that the Veteran 
was evaluated for neck complaints.  His history and complaint 
of pain were noted, and he was examined.  X-rays were 
performed.  The diagnoses were degenerative joint disease of 
the cervical spine C5-6 and C6-7; degenerative joint disease 
of the cervical spine C5-6 and C6-7, mild; and cervical 
strain with trapezius spasms without upper extremity 
myelopathy or radiculopathy. 

The Veteran was examined by VA in March 2003.  His claims 
file was reviewed.  He complained of neck pain.  The 
pertinent diagnosis was degenerative disc disease of the 
cervical spine with facet arthropathy.  It was the examiner's 
opinion that based on the history, examination, special 
studies and on extensive review of the claims file, he found 
no objective documentary, physical or radiographic evidence 
to suggest or support a causal relationship between the 
Veteran's degenerative disc/degenerative joint changes to the 
cervical spine and his service-connected residual of neck 
strain.  

On VA examination in March 2004, the claims file was 
reviewed.  The Veteran complained of neck pain.  He was 
examined, and the finding was spondylosis cervical spine 
without radiculopathy.  A December 2007 VA opinion as well as 
the August 2008 addendum did not address the Veteran's 
cervical joint disorder. 

In a January 2009 VA expert medical opinion requested by the 
Board, the clinician was provided the Veteran's records.  The 
expert reported that it was highly unlikely that the 
Veteran's degenerative disc disease and degenerative joint 
disease of the cervical spine had its clinical onset during 
service or was caused by the in-service injury when an 88 mm 
Howitzer round exploded within 10 feet of the Veteran and he 
was knocked off his feet and hurt his neck.  It was noted 
that the Veteran had a diagnosis of neck strain from an 
incident during active duty, and that 10 years later, records 
document normal X-rays of the cervical spine.  It was stated 
that if the Veteran sustained an active duty injury so severe 
as to cause his current diagnosis he would expect X-ray 
findings of degeneration to be at the time of his March 1956 
examination, which noted X-rays to be normal.  It was 
reported that therefore he believed it was highly unlikely 
that the Veteran's degenerative disc disease and degenerative 
joint disease of the cervical spine had its clinical onset 
during service or was caused by the noted in-service injury.  
The expert also stated that it is highly unlikely that the 
Veteran's service-connected neck strain caused his 
degenerative disc disease and degenerative joint disease of 
the cervical spine for the same reasons stated above, 
specifically negative X-ray findings noted in the March 1956 
report.  The clinician also indicated that it is highly 
unlikely that the Veteran's service-connected neck strain 
aggravated his degenerative disc disease and degenerative 
joint disease of the cervical spine.  It was noted that the 
degenerative changes noted appeared years following the 
Veteran's described service-connected injury and are most 
consistent with age related degenerative change.  

The claim was previously denied because the RO determined 
that the evidence did not show that Veteran's cervical 
degenerative disc and joint disease was related to his 
military service or to his service-connected neck strain.  
The newly submitted evidence is new since it was not 
previously before the RO; however, it is cumulative and not 
material since it provides only current findings of cervical 
degenerative disc and joint disease, which was previously of 
record.  The newly added medical opinions are not material 
since they state that the Veteran's cervical degenerative 
disc and joint disease is not related to his active service 
or to his service-connected neck strain by causation or by 
aggravation. Thus, the newly submitted evidence does not 
create a reasonable possibility of substantiating the claim.  
This evidence is not new and material.  




Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim have not been met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

Service connection for thoracic and lumbar degenerative disc 
and joint disease, to include as secondary to service-
connected residuals of neck strain is denied.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for cervical 
degenerative disc and joint disease, to include as secondary 
to service-connected residuals of neck strain, and claim is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


